Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In claim 1, line 28, the phrase “within in said spray booth” is read as “within said spray booth”.  Appropriate correction is required.
In claim 11, the punctuation mark “.” Between the words “fan” and “and” needs to be removed.

The following is an examiner’s statement of reasons for allowance:  Williams (US 2017/0304860) discloses (see Fig 1) an arrangement with rail 6 moving workpiece 6 from spray booth zone 2 to the curing zone.  Salisbury (US 5,107,789) teaches (see Fig 1) an article coating system comprising an overhead conveyor 16 conveying workpieces from spray booth 12 to curing oven 14.  Hagman et al (US 2006/0233956 A1) also teaches (see Fig 1) a manufacturing system having a painting unit 14, a curing oven 16 and a conveyor system 18 that moves a plurality of items 20.  Sentilles et al (US 5,820,673) discloses an apparatus for coating and curing lenses with lens carrier 37 and carriage 39 moving/swinging the lenses to the coating chamber 41 and curing chamber 43 (see Figs 11 and 14).  The use of L-shaped holding member or brackets supporting is taught in Forby (US 5,531,334, see Fig 2 for item 20) and Lawrence (US 4,735,391, see for bracket 10).  However, the prior arts listed above, whether taken alone or in combination, fails to disclose or suggest the particular arrangement of a material application and curing system comprising, among others (see claim 1), a spray booth and a curing chamber each of the spray booth and the curing chamber provided with four walls, wherein one of the four walls of the curing chamber is attached to one of the four walls of the spray booth and forms a center partition; wherein the center partition includes a notch formed along a front edge thereof; and a pivoting cantilever; wherein the pivoting cantilever is formed having an L-shape; and wherein the pivoting cantilever is pivotally connected at a proximal end thereof to the center partition within the notch, and is adapted to swing materials between the spray booth and the curing chamber as required by the claim 1.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/